[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
United States Court of Appeals
For the First Circuit

No. 99-1101

ELSIE L. MORLEY, ET AL.,

Plaintiffs, Appellants,

           v.

MAINE DEPARTMENT OF HUMAN SERVICES, ET AL.,

 Defendants, Appellees.

APPEAL FROM THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MAINE

[Hon. Morton A. Brody, U.S. District Judge]

         Before

Selya, Boudin and Lynch,
   Circuit Judges.

Elsie L. Morley on brief pro se.
Andrew Ketterer, Attorney General, Paul Stern, Deputy Attorney
General, Andrew S. Hagler, Assistant Attorney General, and
Christopher C. Taub, Assistant Attorney General, on brief for
appellees.

September 23, 1999

Per Curiam.  After carefully reviewing the documents
filed on appeal and the record below we affirm substantially
for the reasons stated by the district court.  
Affirmed.  Loc. R. 27.1.